DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining whether the host is performing a boot up operation”; “determining whether the host is performing a shutdown operation”; and “adapting operation of the storage system in response to the host performing one of: a boot up operation or a shutdown operation” in regards to claim 1. The claim(s) also recite(s) “wherein adapting operation of the storage system includes at least one of: suspending low-priority housekeeping tasks, decreasing work queue scan times…..” in regards to claim 2. 
The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a storage system and a host, nothing in the claim element precludes the step or function from practically being performed in the mind. For example, but for the storage system/host language, determining whether the host is performing a boot up or shutdown operation 
This judicial exception is not integrated into a practical application because the claim only recites the additional elements – storage system/host. The storage system/host are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramalingam (US PGPub 2016/0283338).

As to claim 1
Ramalingam discloses a method of adapting a storage system (memory devices 140, see Fig. 1) in response to operation of a corresponding host (CPU package 100, see Fig. 1), comprising: 
determining whether the host is performing a boot up operation (see Step 510, Fig. 5 and paragraph 0021, lines 11-16); 
determining whether the host is performing a shutdown operation (see Step 410, Fig. 4 and paragraph 0018, lines 3-5); and 
adapting operation of the storage system in response to the host performing one of: a boot up operation or a shutdown operation (see Steps 415-425, Fig. 4 and Steps 515-525, Fig. 5; also see paragraph 0019, lines 1-6 and paragraph 0022, lines 1-11). As to claim 2
Ramalingam discloses the method, according to claim 1, wherein adapting operation of the storage system includes at least one of: suspending low-priority housekeeping tasks, decreasing work queue scan times to be more responsive to incoming work, moving cores from other emulations, increasing thread counts, and preloading specified files into cache memory of the storage system (see paragraph 0013, lines 1-15). As to claim 3
Ramalingam discloses the method, according to claim 1, wherein determining whether the host is performing a boot up operation includes making a call from the storage system to the host that causes the host to return an indication thereof (see paragraph 0023, lines 1-9). As to claim 4
Ramalingam discloses the method, according to claim 1, wherein determining whether the host is performing a boot up operation includes the storage system detecting operations by the host that are characteristic of booting up (see paragraph 0021, lines 11-16). As to claim 6
	Ramalingam discloses the method, according to claim 1, wherein determining whether the host is performing a shutdown operation includes making a call from the storage system to the host that causes the host to return an indication thereof (see paragraph 0018, lines 2-5). As to claim 7
	Ramalingam discloses the method, according to claim 1, wherein determining whether the host is performing a shutdown operation includes the storage system detecting operations by the host that are characteristic of shutting down (see paragraph As to claim 9
	Ramalingam discloses the method, according to claim 1, wherein the host provides a direct indication to the storage device to indicate that the host is booting up or shutting down (see paragraph 0018, lines 3-5). As to claim 10
	Ramalingam discloses the method, according to claim 1, wherein the host performs accelerated processing in connection with booting up or shutting down (see paragraph 0019, lines 4-6). As to claim 11
Ramalingam discloses a non-transitory computer readable medium containing software that adapts a storage system (memory devices 140, see Fig. 1) in response to operation of a corresponding host (CPU package 100, see Fig. 1), the software comprising: 
executable code that determines whether the host is performing a boot up operation (see Step 510, Fig. 5 and paragraph 0021, lines 11-16); 
executable code that determines whether the host is performing a shutdown operation (see Step 410, Fig. 4 and paragraph 0018, lines 3-5); and 
executable code that adapts operation of the storage system in response to the host performing one of: a boot up operation or a shutdown operation (see Steps 415-As to claim 12
See rejection of claim 2.
As to claim 13
See rejection of claim 3.

As to claim 14
See rejection of claim 4.As to claim 16
See rejection of claim 6.As to claim 17
See rejection of claim 7.As to claim 19
See rejection of claim 9.As to claim 20
See rejection of claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam (US PGPub 2016/0283338) in view of Salapura et al. [Salapura] (US PGPub 2013/0332771).

As to claim 5
Ramalingam discloses the method, as cited in claim 4; however, Ramalingam fails to specifically disclose the method wherein the operations that are characteristic of booting up are determined by machine learning.
Salapura discloses using machine learning for boot detection (see paragraph 0028, lines 5-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramalingam’s invention with Salapura’s in order to use machine learning to identify when CPU package 100 is entering preboot mode, since doing so would help determine if the CPU package 100 was booted successfully.

As to claim 8
Salapura discloses the method, according to claim 7, wherein the operations that are characteristic of shutting down are determined by machine learning (see paragraph 0028, lines 5-7). 

As to claim 15

As to claim 18
See rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115